Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered August 7, 1995, convicting him of murder in the second degree and manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of manslaughter in the first degree beyond a reasonable doubt.
The defendant’s contention that he received the ineffective assistance of counsel is without merit (see, People v Benevento, 91 NY2d 708; People v Flores, 84 NY2d 184; People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137; People v Wicker, 229 AD2d 602; People v Sullivan, 153 AD2d 223).
The defendant’s remaining contention is without merit. Bracken, J. P., Sullivan, Altman and Friedmann, JJ., concur.